Title: Abigail Adams to James Lovell, 13 May 1781
From: Adams, Abigail
To: Lovell, James


     
      
       May 13th 1781
      
     
     I wrote you by the last post with a freedom which perhaps you may think I had no right to make use of. I was stimulated to it by many severe speaches that I had heard, and from not knowing myself what to say in paliation of my Friend. All former excuses were worn out by time and tho I do not believe the hard things I have heard, I think he ought to suffer any temporary inconvenience which a short absence from the scene of his buisness might subject him to, rather than the world should judge that he was devoid of all domestick attachments.
     A report prevails here that the Alliance is arrived at Philadelphia. If so I hope I shall again here from my dear connextions. I have been more unfortunate for six months past than usual. Not a line has reachd me of a Later date than Septbr. The Fame on Board of which was Mr. Guile upon his return from Holland, was taken off Newfoundland and carried to Ireland. By that vessel I had large packets from all my Friends. No vessel has arrived from that port since Davis in November, who threw over all his Letters. Two prizes arrived here last week taken by the Alliance 3 days after she saild from France. If she is come to Philadelphia and means to come round to Boston I would risk what property you have of mine and others in her rather than by land. I hope what private Letters are come will be well gaurded this way. What publick News she brings that may be communicated you will be so good as to write me. A French vessel arrived from Brest with an admiral for Newport, but brought no private Letters. We are longing for News with a hungry avidity. How will Holland realish the hard knocks she has received. Britain has done sufficient to make them feel where it is said they are most Susceptable. She has taken and distroyed so much of their property, that I should suppose they would retaliate with a vengance.
     I forgot to mention the receipt of your favour of April 13th it is dated but I believe it was a mistake as the preceeding one was the 17th.
     No invoice was ever sent in the Alliance as the Ship was throughly examined by my Friends. This Buisness was transacted much like your continential cloathing, with the same attention and Honesty. In the Name of all concernd I most sincerely thank you for your care and attention as well to others, as to your obliged Friend,
     
      Portia
     
    